Case 1:19-cv-05641-VSB Document 45-2 Filed 03/30/20 Page 1 of 17
              Case 1:19-cv-05641-VSB Document 45-2 Filed 03/30/20 Page 2 of 17


    Caution
As of: March 27, 2020 5:22 PM Z


                                               Genger v. Genger
                                    Supreme Court of New York, New York County
                                               January 3, 2013, Decided
                                                      651089/2010

Reporter
38 Misc. 3d 1213(A) *; 966 N.Y.S.2d 346 **; 2013 N.Y. Misc. LEXIS 185 ***; 2013 NY Slip Op 50091(U) ****; 2013 WL 221485
                                                              Sup. Ct., May 19, 2015)
                                                              Summary judgment denied by, in part, Dismissed by, in
                                                              part Genger v. Genger, 2016 N.Y. Misc. LEXIS 1469
                                                              (N.Y. Sup. Ct., Apr. 15, 2016)
 [****1] Arie Genger and ORLY GENGER, in her
individual capacity and on behalf of THE ORLY                 Decision reached on appeal by Genger v. Genger, 144
GENGER 1993 TRUST, Plaintiffs, against Sagi Genger,           A.D.3d 581, 41 N.Y.S.3d 414, 2016 N.Y. App. Div.
TPR INVESTMENT ASSOCIATES, INC., DALIA                        LEXIS 7831 (Nov. 29, 2016)
GENGER, THE SAGI GENGER 1993 TRUST,                           Motion granted by, Motion denied by, Decision reached
ROCHELLE FANG, individually and as trustee of THE             on appeal by Genger v. Genger, 2018 N.Y. Misc. LEXIS
SAGI GENGER 1993 TRUST, GLENCLOVA                             5759 (N.Y. Sup. Ct., Dec. 3, 2018)
INVESTMENT COMPANY, TR INVESTORS, LLC,
NEW TR EQUITY I, LLC, NEW TR EQUITY II, LLC,
JULES TRUMP, EDDIE TRUMP and MARK HIRSCH,
Defendants.                                                   Prior History: TR Investors, LLC v. Arie, 2009 Del. Ch.
                                                              LEXIS 230 (Del. Ch., Mar. 4, 2009)


Notice: PUBLISHED IN TABLE FORMAT IN THE NEW
YORK SUPPLEMENT.
                                                              Core Terms
THIS OPINION IS UNCORRECTED AND WILL NOT
BE PUBLISHED IN THE PRINTED OFFICIAL                          Shares, cause of action, Transfers, divorce, unjust
REPORTS.                                                      enrichment, reformation, aiding and abetting, fiduciary
                                                              duty, stockholders, courts, constructive trust, invalid,
Subsequent History: Motion denied by Genger v.                breach of fiduciary duty, parties, void, allegations,
Genger, 2014 N.Y. Misc. LEXIS 1691 (N.Y. Sup. Ct.,            rescission, collateral estoppel, letter agreement,
Apr. 10, 2014)                                                sequence, stock, beneficial ownership, tortious
                                                              interference, declaratory judgment, burden of proof,
Affirmed in part and modified in part by, Claim
                                                              percent, shareholders, conspiracy, documents,
dismissed by Genger v. Genger, 121 A.D.3d 270, 990
                                                              breached
N.Y.S.2d 498, 2014 N.Y. App. Div. LEXIS 5390 (N.Y.
App. Div. 1st Dep't, July 24, 2014)
Motion granted by, Dismissed by, in part Genger v.
Genger, 2015 N.Y. Misc. LEXIS 29 (N.Y. Sup. Ct., Jan.         Headnotes/Summary
7, 2015)
Related proceeding at Matter of Genger v. Pedowitz &
Meister LLP, 2015 N.Y. Misc. LEXIS 5101 (N.Y. Sup.            Headnotes
Ct., Apr. 14, 2015)
                                                              [*1213A] [**346]     Judgments--Collateral Estoppel--
Motion granted by, in part, Motion denied by, in part         Party Had Full and Fair Opportunity to Litigate Issues in
Genger v. Genger, 2015 N.Y. Misc. LEXIS 1719 (N.Y.
             Case 1:19-cv-05641-VSB Document 45-2 Filed 03/30/20 Page 3 of 17
                                                                            Page 2 of 16
  38 Misc. 3d 1213(A), *1213(A); 966 N.Y.S.2d 346, **346; 2013 N.Y. Misc. LEXIS 185, ***185; 2013 NY Slip Op
                                                50091(U), ****1
Sister State Court. Trusts--Constructive Trust.

                                                         Barbara Jaffe, J.

                                                         By notices of motion dated October 14, 2011,
                                                         defendants move pursuant to CPLR 3211 for an order
Counsel: [***1] For Arie Genger, Plaintiff: Paul D.
                                                         dismissing [***2] various causes of action asserted in
Montclare, Lauren J. Wachtler, MITCHELL
                                                         the third amended and supplemental complaint of Arie
SILBERBERG & KNUPP LLP, New York, New York.
                                                         Genger and his daughter Orly Genger, in her individual
                                                         capacity and on behalf [****2] of the Orly Genger 1993
For Orly Genger and Orly Genger 1993 Trust, Plaintiff:   Trust (complaint). By order to show cause dated
Yoav M. Griver, Bryan D. Leinbach, ZEICHNER              September 13, 2012, defendants Glenclova Investment
ELLMAN & KRAUSE, NEW YORK, NEW YORK.                     Company, TR Investors, LLC, New TR Equity I, LLC,
                                                         New TR Equity II, LLC, Jules Trump, Eddie Trump, and
                                                         Mark Hirsch (Trump Group) move pursuant to CPLR
For Defendants: YANKWITT & MCGUIRE, LLP,
                                                         2214(c) for an order permitting them to supplement the
PENTHOUSE #2 WHITE PLAINS, NY.
                                                         record of its motion (sequence 15) with a recent
                                                         decision of the Delaware Chancery Court. On or about
For TPR Investment Associates, Sagi Genger and Sagi      October 17, 2012, I was assigned to Part 12 where this
Genger 1993 Trust, Defendant: John Dellaportas, Evan     action pends.
Michailidis, DUANE MORRIS LLP, NEW YORK, NY.
                                                         In his complaint, Arie advances 10 causes of action
                                                         including, as pertinent here, a declaratory judgment
For Dalia Genger, Defendant: Robert A. Meister, Marisa   authorizing him to reform the divorce settlement
Warren, PEDOWITZ & MEISTER LLP, New York, New            stipulation between him and his ex-wife, Dalia Genger,
York.                                                    the mother of Orly and Sagi Genger and trustee of the
                                                         Orly Trust; constructive trust; breach of fiduciary duty,
For Rochelle Fang and as Trustee for Sagi Genger         conspiracy and aiding and abetting breach of fiduciary
1993 Trust, Defendant: Desmond C.B. Lyons, LYONS         duty; unjust enrichment and rescission; breach of
MCGOVERN LLP, White Plains, New York.                    contract; tortious interference with contract, and aiding
                                                         and abetting tortious interference of contract; [***3] and
                                                         preliminary and permanent injunctions.
For GLENCLOVA INVESTMENT COMPANY, TR
INVESTORS, LLC, NEW TR EQUITY I, LLC, NEW TR
EQUITY II, LLC, JULES TRUMP, EDDIE TRUMP,                I. BACKGROUND
MARK HIRSCH and TRANS-RESOURCES, INC.
("Trump Group"), Defendants: William P. Frank, Thomas    The history of this action is set out in opinions rendered
J. Allingham II, Anthony W. Clark, Douglas D.            by the justice previously assigned, the Surrogate's
Herrmann, SKADDEN, ARPS, SLATE, MEAGHER &                Court, the Delaware Chancery Court, the Delaware
FLOM LLP, New York, New York.                            Supreme Court, and the United States District Court for
                                                         the Southern District of New York (Southern District).
                                                         Therefore, the only background provided here is for the
                                                         purpose of addressing the instant motions.
Judges: Barbara Jaffe, JSC.
                                                         In 1993, as part of a family estate plan for the benefit of
                                                         his children Sagi and Orly, Arie established the Sagi
                                                         Trust and the Orly Trust (the Trusts). In 2001, TPR
                                                         Investment Associates (TPR), a Genger family-
Opinion by: Barbara Jaffe
                                                         controlled corporation, entered into a stockholders
                                                         agreement with Trump Group, whereby Trump Group
                                                         obtained the right to purchase all of TPR's 3,000 shares
                                                         in Trans-Resources, Inc. (TRI), another Genger family-
Opinion                                                  controlled corporation. The agreement also provided
                                                         that consent was required for any share transfers,
              Case 1:19-cv-05641-VSB Document 45-2 Filed 03/30/20 Page 4 of 17
                                                                             Page 3 of 16
   38 Misc. 3d 1213(A), *1213(A); 966 N.Y.S.2d 346, **346; 2013 N.Y. Misc. LEXIS 185, ***3; 2013 NY Slip Op
                                                50091(U), ****2
except those to a "permitted transferee." (Stockholders         stockholder. While a funding plan was being negotiated
Agreement, § 3.1).                                              and drafted, TRI's financial condition significantly
                                                                improved. Arie then reneged on the funding agreement
                                                                and threatened to sue Trump Group if it challenged the
A. The divorce stipulation                                      2004 Transfers.

In 2004, Arie and Dalia settled their bitterly contested        Subsequently, Trump Group asserted its right under the
divorce by entering into a so-ordered stipulation               TRI stockholders agreement to purchase all of TPR's
distributing their marital assets, including [***4] their       3,000 TRI shares, [***6] and maintained that the 2004
interests in TPR and TRI. At the time, Arie held 51             Transfers under the divorce settlement and underlying
percent of TPR's stock with the remaining 49 percent            transaction documents were invalid because Arie never
held by D & K Limited Partnership (D & K). Dalia held           sought its consent, as is required by the TRI
four percent of D & K; the Sagi Trust, and the Orly Trust       stockholders agreement. Thus, on August 11, 2008,
held 48 percent each. TPR held 52.85 percent of TRI's           Trump Group filed an action in the Southern District
common stock, and the remaining 47.15 percent was               against TPR and TRI, asserting that the 2004 Transfers
held by Trump Group.                                            were invalid as violative of the stockholders agreement.
                                                                Arie intervened, and TPR interposed a third-party
Pursuant to the divorce stipulation and related                 complaint against him, seeking a declaratory judgment
documentation, Arie agreed to transfer his 51 percent           that TPR is the true owner of all TRI shares, and that
interest in TPR to Dalia, with the proviso that TPR divest      Arie had tortiously interfered with TPR's contractual and
its 3,000 shares of TRI common stock on the following           property rights in executing the divorce stipulation. In
terms: (1) Sagi would become TPR's president and chief          response, Arie asserted in his third-party answer various
executive officer; (2) TPR would transfer to Arie 794.4         counterclaims substantially similar to those asserted in
shares of TRI common stock (the Arie Shares),                   the instant action.
representing a 13.4 percent interest in TRI; (3) TPR
would transfer to each of the Trusts 1,102.8 shares of          On or about August 22, 2008, Trump Group and TPR
TRI common stock (the Sagi Trust Shares and the Orly            entered into a stock purchase agreement, whereby TPR
Trust Shares, each representing a 19.43 percent                 agreed to sell the Sagi Trust's 1102.8 shares of TRI
interest in TRI); and (4) each of the Trusts would              common stock to Trump Group for $26.7 million, which
execute agreements providing for, inter alia, Arie's            would result in Trump Group becoming TRI's majority
irrevocable right to vote the Sagi Trust Shares and the         stockholder. On the same day, the parties entered into a
Orly Trust Shares in TRI for the duration of his life.          side letter agreement, whereby TPR agreed that, in the
(2004 Transfers). The divorce stipulation includes a            event that the 2004 Transfers [***7] of the TRI shares
clause [***5] which provides, in effect, that in the event      by TPR to the Orly Trust and Arie were determined to
any of the terms therein are voided [****3] by a court of       be invalid, Trump Group would be entitled to purchase
competent jurisdiction, the parties thereto may seek a          directly from TPR the Orly Trust Shares and the Arie
court-ordered reformation of the affected terms to give         Shares at less than 60 percent of the per share price
effect to the parties' original intent. (Divorce Stipulation,   paid by Trump Group for the Sagi Trust Shares.
Art. XVI, at 47-48).
                                                                On August 25, 2008, after purchasing the Sagi Trust
In 2007, Dalia commenced an arbitration proceeding              Shares from TPR, Trump Group commenced in the
against Arie, contesting the distribution of marital assets     Delaware Chancery Court a "Section 225 proceeding"
under the divorce stipulation. In 2008, an arbitration          under Title 8 of the Delaware Code, asserting that it was
award in the proximate amount of $3.85 million was              in control of TRI via its purchase of the Sagi Trust
entered in Dalia's favor.                                       Shares pursuant to the stock purchase agreement, and
                                                                sought a judicial determination of the composition of
                                                                TRI's board of directors. In an opinion dated July 23,
B. Trump Group's acquisition of TRI shares                      2010, the Chancery Court ruled, inter alia, that because
                                                                the 2004 Transfers violated the TRI stockholders
In early 2008, when TRI faced financial difficulties, Arie,     agreement, and because Trump Group never ratified
now in control of TRI by virtue of the 2004 Transfers,          the 2004 Transfers despite Arie's contrary allegation, by
explored the possibility of obtaining capital funding for it    virtue of the stock purchase agreement, Trump Group
from Trump Group, in exchange for increasing Trump              owned the Sagi Trust Shares, giving it the majority
Group's equity position to become TRI's majority
             Case 1:19-cv-05641-VSB Document 45-2 Filed 03/30/20 Page 5 of 17
                                                                            Page 4 of 16
   38 Misc. 3d 1213(A), *1213(A); 966 N.Y.S.2d 346, **346; 2013 N.Y. Misc. LEXIS 185, ***7; 2013 NY Slip Op
                                                50091(U), ****3
voting control of TRI. (TR Investors, LLC, v Genger,         proceeding. (Genger v TR Investors, LLC, 26 A3d 180
2010 Del. Ch. LEXIS 153, 2010 WL 2901704 [Del. Ch.           [Del. Sup. Ct. 2011]). Promptly thereafter, Trump Group
Ct. 2010]). The court concluded as follows:                  and Arie, which were parties to the Delaware court
                                                             proceedings, negotiated a form of the Revised Final
    [T]he Trump Group controls the Trans-Resources           Judgment [***10] Order (Final Order) that reflected and
    board for the [***8] following reasons: (1) the          implemented the various findings and rulings of the
    Trump Group never received notice of the 2004            Delaware Chancery Court and the Delaware Supreme
    Transfers, which were made in violation [****4] of       Court. It expressly provides that members of Trump
    the Stockholders Agreement, until June 2008; and         Group are the "owners of . . . 67.7477 percent of the
    (2) the Trump Group did not ratify those Transfers       authorized and issued stock" of TRI, that TPR is the
    when it bought the transferred shares from Sagi          "record owner of all [TRI] shares not presently owned"
    Genger and TPR. Because it never ratified the            by Trump Group, and that Arie and the Orly Trust "are
    wrongful transaction, the Trump Group was free to        not and have not been since at least the date of
    deal with the relevant transferor, TPR, and its          execution of the Stockholders Agreement the record
    transferee, the Sagi Trust, and settle the matter by     owners of any [TRI] shares." (Final Order, ¶¶ 2-8). The
    acquiring the wrongly transferred shares in an           Final Order was adopted and signed by the Chancery
    agreed upon negotiation. In doing so, the Trump          Court, and entered in the docket on or about August 19,
    Group clearly reserved its position that TPR made a      2011.
    void transfer, has proven that its position was
    correct, and is entitled, as a result, to be deemed to
    have taken the shares from TPR as a settlement of        C. Additional lawsuits arising from Trump Group's
    the improper Transfers. In the alternative, even if      acquisition of TRI shares
    the Trump Group ratified the 2004 Transfers-which
    it did not-I find that the Trump Group did not           On about July 22, 2011, in response to the Delaware
    purchase the shares from Sagi Genger subject to          Supreme Court's ruling, Trump Group commenced an
    the proxy in favor of Arie Genger. Therefore, the        action against Arie and TPR in the Delaware Chancery
    Trump Group holds a majority equity and voting           Court, seeking a declaration that it is both the record
    stake in Trans-Resources, and its ability to vote its    and beneficial owner of the Arie Shares. On October 4,
    shares is unaffected by the proxy.                       2011, Dalia, as trustee of the Orly Trust, also filed an
                                                             action in the Delaware Chancery Court against Trump
(TR Investors, LLC, 2010 Del. Ch. LEXIS 153, 2010 WL         Group and TPR, seeking a declaration that the Orly
2901704, *2).                                                Trust is the beneficial owner [***11] of the Orly Trust
                                                             Shares. Pursuant to two separate temporary restraining
Thereafter, in [***9] an opinion dated August 9, 2010,
                                                             orders, dated October 26, 2011 and November 9, 2011,
the Chancery Court expanded its ruling, holding that the
                                                             and issued by the previously assigned justice, Dalia,
Arie and Orly Trust Shares transferred in 2004 were
                                                             TPR and [****5] Trump Group were prohibited from
also invalid, thereby entitling Trump Group to buy those
                                                             proceeding with the Delaware declaratory judgment
shares from TPR pursuant to the side letter agreement if
                                                             actions. In addition to the foregoing court actions,
it chose to do so. (TR Investors, LLC v Genger, 2010
                                                             counsels for TPR and Trump Group, in their capacity as
Del. Ch. LEXIS 170, 2010 WL 3279385 [Del. Ch. Ct.
                                                             escrow agents with respect to the sales of the Orly Trust
2010]). Plaintiffs commenced the instant action promptly
                                                             Shares and the Arie Shares to Trump Group, filed
after the Chancery Court issued its July 2010 opinion.
                                                             separate interpleader actions in the Southern District
While Arie was seeking relief in this court, he appealed     and deposited escrowed funds of approximately $10.3
the Chancery Court rulings. In an opinion dated July 19,     million and $7.4 million, respectively, with the Southern
2011, the Delaware Supreme Court affirmed that part of       District clerk. As a result, there were no less than six
the Chancery Court's findings and rulings that Trump         separate actions pending in three different jurisdictions
Group had legally purchased the Sagi Trust Shares            relating to the issue of the beneficial ownership of the
from TPR, giving it majority control of TRI, but it          Arie Shares and the Orly Trust Shares.
reversed the Chancery Court's August opinion as to the
beneficial ownership of the Arie Shares and Orly Trust
Shares absent personal jurisdiction over TPR and the         D. Instant motions
Orly Trust which were not parties to the section 225
                                                             On March 13, 2012, oral argument on defendants'
               Case 1:19-cv-05641-VSB Document 45-2 Filed 03/30/20 Page 6 of 17
                                                                              Page 5 of 16
   38 Misc. 3d 1213(A), *1213(A); 966 N.Y.S.2d 346, **346; 2013 N.Y. Misc. LEXIS 185, ***11; 2013 NY Slip Op
                                                50091(U), ****5
motions was heard by the previously assigned justice           Realty, Inc., 18 AD3d 408, 409, 795 N.Y.S.2d 68 [2d
pending the Southern District's determination as to its        Dept 2005]). And, a cause of action may not be
jurisdiction to hear and adjudicate the primary issue of       maintained if it is barred by, inter alia, collateral
whether Arie and the Orly Trust each, respectively, has        estoppel, res judicata or issue preclusion. (CPLR
a beneficial interest in the Arie Shares and the Orly          3211[a][5]).
 [***12] Trust Shares, which is at the heart of the parties'
                                                               A. Trump Group's motion to dismiss (motion sequence
dispute. In an opinion dated June 14, 2012, the
                                                               number [***14] 011)
Southern District observed that the parties had created
"a headache-inducing jurisdictional conflict" in               The complaint contains the following causes of action
requesting that it "clean up the mess they made by             against Trump Group: declaratory judgment to reform
determining which of the federal or state courts should        the divorce stipulation (first cause of action);
decide the issue underpinning all their claims - that is,      constructive trust, unjust [****6] enrichment, rescission,
the beneficial ownership of the Arie Shares and Orly           breach of fiduciary duty, aiding and abetting or
Trust Shares." (Glenclova Investments Co. v Trans-             conspiracy to commit a breach (second, third, fourth,
Resources, Inc., et al., 874 F Supp 2d 292, 2012 WL            and fifth causes of action); tortious interference with
2196670, at *5 [SDNY 2012]). While that court took "no         contract (ninth cause of action); and preliminary and
position on the question of forum," in light of the            permanent injunction (fifth and tenth causes of action).
temporary restraining orders staying litigation in             The gist of the complaint is that, because the 2004
Delaware as to the issue of beneficial ownership of the        Transfers effected by the divorce stipulation were held
Orly Trust Shares and "the difficulty the Delaware             void and unenforceable by the Delaware courts, the
Chancery Court may have in obtaining personal                  divorce stipulation must be reformed in such a manner
jurisdiction over Arie and Orly," the Southern District        that Arie will resume beneficial ownership of the 3,000
concluded that the foregoing "strongly suggests that the       shares of TRI stock that TPR owned before the 2004
parties agree to litigate their claims in the New York         Transfers. According to plaintiffs, any act of defendants
Supreme Court." (874 F Supp 2d 292, WL at *19).                that is inconsistent with Arie's beneficial ownership in
                                                               such shares of stock is actionable and warrants the
                                                               payment of damages.
II. ANALYSIS

In considering a motion to dismiss pursuant to CPLR
                                                               1. Collateral estoppel
3211(a)(7), the court must determine whether the
pleadings state a cause of action. The motion must be          Seeking dismissal of the complaint, Trump Group
denied [***13] if, from the four corners of the pleadings,     argues that plaintiffs' claims are collaterally estopped by
factual allegations are discerned which, taken together,       the Delaware courts' determination of factual and legal
manifest any cause of action cognizable at law.                issues and even if plaintiffs [***15] are entitled to
(Richbell Info. Servs. v Jupiter Partners, 309 AD2d 288,       relitigate the issues underlying their claims, the
289, 765 N.Y.S.2d 575 [1st Dept 2003], quoting 511 W.          complaint nonetheless does not state a cause of action.
232nd Owners Corp. v Jennifer Realty Corp., 98 NY2d            It identifies the following issues of fact and law that were
144, 151-152, 773 N.E.2d 496, 746 N.Y.S.2d 131                 decided by the Delaware courts: the invalidity of the
[2002]). The pleadings are afforded a liberal                  2004 Transfers that Arie caused TPR to make to himself
construction, and the court is to accord plaintiffs the        and to the Orly and Sagi Trusts in violation of the TRI
benefit of every possible favorable inference. (Simkin v       stockholders agreement, thereby entitling Trump Group
Blank, 19 NY3d 46, 52, 968 N.E.2d 459, 945 N.Y.S.2d            to purchase all of TPR's 3,000 shares of stock in TRI;
222 [2012]). However, while factual allegations in a           Trump Group's entitlement to control TRI as of 2004
complaint should be accorded every favorable                   when Arie caused TPR to breach the stockholders
inference, bare legal conclusions and inherently               agreement; Arie's failure to provide notice of the 2004
incredible facts are insufficient. (Matter of Sud v Sud,       Transfers and to obtain Trump Group's consent to the
211 AD2d 423, 424, 621 N.Y.S.2d 37 [1st Dept 1995]).           Transfers, which violated the stockholders agreement;
                                                               and Trump Group's ownership of 67.7 percent of TRI
Moreover, "[w]hen the moving party offers evidentiary
                                                               shares upon its purchase of the Sagi Trust Shares from
material, the court is required to determine whether the
                                                               TPR pursuant to the 2008 purchase agreement with
proponent of the [complaint] has a cause of action, not
                                                               TPR, which is now controlled by Sagi, as its current
whether [he or] she has stated one." (Asgahar v Tringali
                                                               president and chief executive officer.
              Case 1:19-cv-05641-VSB Document 45-2 Filed 03/30/20 Page 7 of 17
                                                                             Page 6 of 16
   38 Misc. 3d 1213(A), *1213(A); 966 N.Y.S.2d 346, **346; 2013 N.Y. Misc. LEXIS 185, ***15; 2013 NY Slip Op
                                                50091(U), ****6
Arie argues in opposition that because: (1) the issues         findings and rulings on the issues relating to such
listed by Trump Group were decided in a statutorily            arguments apply to both Arie and Orly, and to which this
limited section 225 in rem summary proceeding and not          court gives full faith and credit (US Const, art IV, § 1; Ho
in a plenary action; and (2) the Delaware Supreme              v McCarthy, 90 AD3d 710, 711, 935 N.Y.S.2d 310 [2d
Court held that an adjudication [***16] of the right to        Dept 2011]), they also bind Orly here. In this regard, I
vote corporate shares is not binding with respect to the       need not decide whether there is any merit to Trump
beneficial ownership of such shares, the section 225           Group's argument that, although Orly and the Orly Trust
proceeding in the Chancery Court did not result in a           were not parties in the Delaware proceedings, their
determination of the beneficial ownership of all 3,000         interest was fully represented by Arie, who acted as a
TRI shares. He also contends that the Delaware courts'         fiduciary, was in privity with Orly, and actively litigated
findings do not bind him because they neither conflict         the issues raised in the Delaware proceedings on behalf
with the causes of action he advances in his complaint,        of Orly and the Orly Trust.
nor are they essential to the Delaware courts'
determinations, and because the court imposed on him           Accordingly, where applicable, or unless otherwise
a higher burden of proof. (Arie's Opposition Brief, at 11-     specified or the context otherwise requires, all
13; Hearing Transcript, March 13, 2012, at 63). He does        references hereinafter to "Arie" include "Orly" and the
not contend that he did not have a full and fair               "Orly Trust." However, to avoid any possibility of risk or
opportunity to litigate in the Delaware courts. Rather, he     confusion, the decretal paragraphs set forth at the
contends that "essential parties were missing." (Arie's        conclusion of this decision and order will, where
opposition brief, at 14).                                      applicable, reflect the separate rulings with respect to
                                                               Arie and Orly and/or the Orly Trust.
Orly joins Arie's arguments and adds that, contrary to
the position taken by TPR and Sagi, as well as Trump           In claiming that he retains a beneficial interest in all
Group, she has legal standing to represent the Orly            3,000 TRI shares including the Sagi Trust Shares
Trust, per the holding of the previously assigned justice.     purchased [***19] by Trump Group from TPR, Arie
(Genger v Genger, NY County, June 28, 2010,                    overlooks the Final Order which he himself negotiated
Feinman, J., index no. 109749/2009). Thus, both she            and which gives neither Arie nor the Orly Trust record
and Dalia assert that they may act on behalf of the Orly       ownership of any TRI shares. And he identifies no
Trust unless and until the [***17] Surrogate's Court           clause or provision in the Delaware courts' opinions
rules otherwise in an appropriate action there. Orly also      suggesting that he has a beneficial ownership interest in
denies that she is collaterally estopped by the Delaware       the Sagi Trust Shares. Therefore, any allegation or
decisions as she was not a party to those proceedings          claim by Arie in opposition to Trump Group's motion that
and had no opportunity to litigate the issues there.           TPR's record ownership of all 3,000 TRI shares
                                                               "remained subject to his beneficial ownership claims"
While a non-party may not be estopped from arguing a           has no factual or legal basis. (Arie's Opposition Brief, at
position previously litigated, many [****7] of the issues      15-17). Indeed, Arie acknowledges that "[t]he Chancery
listed by Trump Group are closely related to the               Court also held that the Trumps owned the Sagi [Trust]
Delaware courts' invalidation of the 2004 Transfers and        shares under the 2008 Agreement and that the Sagi
constitute the primary bases for the instant action, and       Trust Irrevocable Proxy [held by Arie] was not valid
Orly does not allege that her participation as a litigant or   under New York or Delaware law." (Id. at 9).
party in the Delaware proceedings would have altered
the Delaware courts' findings and rulings that relate to       Many of Arie's claims against Trump Group in this action
the invalidation. In any event, the Delaware Supreme           are integrally related to the Delaware courts' invalidation
Court recognized that Delaware has no jurisdiction over        of the 2004 Transfers, and the Delaware Supreme Court
the Orly Trust and TPR, and thus specifically left open        noted that Arie had "voluntarily asked the trial court to
the issue of the beneficial ownership of the Orly Trust        determine that he beneficially owned 13.99 percent" of
Shares. Thus, that Orly did not litigate the 2004              TRI shares, and that Arie and Trump Group "were
Transfers issues in Delaware does not appear to have           legally free to consent to the jurisdiction [***20] of the
prejudiced her rights, and she does not argue otherwise.       Court of Chancery exercising plenary in personam
And, as Arie is estopped from arguing some of the              jurisdiction over themselves personally." ( Genger v TR
issues (infra, at 12-16), and as Orly does not distinguish     Investors, LLC, 26 A3d 180, 202 [Del. Sup. Ct. 2011]).
her arguments and issues from Arie's, [***18] instead
                                                               That a section 225 proceeding was in rem has no
fully adopting them, to the extent that the Delaware
              Case 1:19-cv-05641-VSB Document 45-2 Filed 03/30/20 Page 8 of 17
                                                                             Page 7 of 16
   38 Misc. 3d 1213(A), *1213(A); 966 N.Y.S.2d 346, **346; 2013 N.Y. Misc. LEXIS 185, ***20; 2013 NY Slip Op
                                                50091(U), ****7
bearing on the preclusive effect of a decision on a            authority to the contrary offered by Arie, Kosakow is
subsequent action. (Johnston v Arbitrium [Cayman               persuasive. Moreover, the Chancery Court imposed on
Islands] Handels AG, 198 F3d 342, 348 [2d Cir 1999]            Arie a higher burden of proof as a sanction for spoliating
["Under applicable Delaware law . . . the determination        evidence and contempt of court. To permit him to
of an issue actually litigated and decided against a           relitigate his claims here would render the sanction
defendant in an in rem case may have collateral                nugatory.
estoppel [****8] effect in a subsequent in personam
proceeding"]). In Johnston, the Second Circuit expressly       And, following Kosakow, the Second Circuit recently
rejected the argument that issues decided in a section         held that where a plaintiff had a full and fair opportunity
225 proceeding concerning disputed ownership and               to litigate her claims in an earlier Article 78 proceeding
control of corporate shares could not collaterally estop       under New York law, she was collaterally estopped from
claims raised in a subsequent in personam action               advancing those claims in the federal action
involving findings and determinations made in the prior        notwithstanding the difference [***23] in the applicable
in rem [***21] action. And TPR and the Orly Trust's            burdens of proof between the proceeding and a
absence from Delaware was the basis for the Delaware           subsequent action in the federal court. (Constantine v
Supreme Court's reversal of the Chancery Court's ruling        Teachers Coll., 448 Fed Appx 92, 94-95, 2011 WL
with respect to the issue of beneficial ownership of the       4509542 [2d Cir 2011]).
Arie Shares and the Orly Trust Shares, but not as to
                                                               Most importantly, the underlying facts and record clearly
other findings and rulings of the Chancery Court.
                                                               reflect that Arie had a full and fair opportunity in the
The higher burden of proof imposed on Arie in the              Delaware courts to litigate the issues regarding
Chancery Court to prove the factual issues by clear and        invalidation of the 2004 Transfers. (Schwartz v Public
convincing evidence is immaterial. The Second Circuit          Adm'r of County of Bronx, 24 NY2d 65, 73, 246 N.E.2d
in Kosakow v New Rochelle Radiology Assoc., analyzed           725, 298 N.Y.S.2d 955 [1969] [while burden of proving
applicable New York law, as set forth by the Court of          identity of issues rests on proponent of collateral
Appeals in Schwartz and followed in Parker, supra, and         estoppel, opponent bears burden of proving that he or
stated, in relevant part:                                      she did not have full and fair opportunity to litigate
                                                               issues in earlier action]); accord Parker v Blauvelt
The Schwartz opinion counsels that a functional                Volunteer Fire Co., 93 NY2d 343, 349, 712 N.E.2d 647,
approach should be taken in analyzing collateral               690 N.Y.S.2d 478 [1999]). Accordingly, to the extent
estoppel in New York, and that it should not be applied        that the allegations in support of the causes of action
rigidly . . . Notably, under this functional test, the court   asserted in the complaint are contradicted by the
did not mention the burden of proof, let alone describe it     findings and rulings of the Delaware courts, Arie is
as a dispositive factor. While there is a certain logical      collaterally estopped [****9] from relitigating them.
appeal to the decision in Nesbitt [that collateral estoppel    (CPLR 3211[a][5]).
may not apply if there is a difference in the burden of
                                                               2. Declaratory judgment to reform the divorce stipulation
proof], the value of collateral estoppel in fostering
                                                               (first cause of action)
judicial economy and avoiding inconsistent results
 [***22] would be severely compromised if every shift in       Arie seeks a declaratory judgment against Trump Group
the burden of proof would make collateral estoppel             and other defendants to reform the divorce stipulation
unavailable.                                                   based on: (1) the [***24] provision giving the parties the
                                                               right to seek a court-ordered reformation to reflect their
. . . It follows that the New York Court of Appeals would
                                                               original intent in the event that any portion of the
similarly reject the proposition that collateral estoppel
                                                               stipulation is held to be invalid; (2) the Delaware courts'
can never be applied where there is a difference in the
                                                               invalidation of the 2004 Transfers and the irrevocable
burden of proof. Schwartz's practical approach to the
                                                               proxies held by Arie to vote the Orly Trust Shares and
issue dictates that parties not be permitted to relitigate
                                                               the Sagi Trust Shares; and (3) his and Dalia's mutual
the same issues, despite differing burdens of proof,
                                                               mistake in believing that the 2004 Transfers and the
where it is evident that burden of proof played little or no
                                                               irrevocable proxies were valid. In seeking reformation,
role in the prior factual determination.
                                                               Arie wants, inter alia, the 3,000 TRI shares held by TPR
(Kosakow,   274   F3d          706,   731-732[2d Cir           prior to the 2004 Transfers placed in a new entity to be
2001][emphasis added]).        Absent any New York             controlled by him, and for him to retain all voting rights
                                                               to such shares. (Complaint, ¶¶ 175-189). This is the
              Case 1:19-cv-05641-VSB Document 45-2 Filed 03/30/20 Page 9 of 17
                                                                             Page 8 of 16
  38 Misc. 3d 1213(A), *1213(A); 966 N.Y.S.2d 346, **346; 2013 N.Y. Misc. LEXIS 185, ***24; 2013 NY Slip Op
                                               50091(U), ****9
only cause of action where Orly and the Orly Trust are        notwithstanding that they were transferred as a result of
not co-plaintiffs with Arie.                                  his misrepresentation in the divorce [****10] stipulation
                                                              that no consent, other than TPR's, was required for the
The Southern District observed not only that the instant      2004 Transfers. In any event, any equitable or
action is "little more than a collateral attack on the        contractual right in favor of Arie to reform the divorce
Delaware Supreme Court ruling," but that authorizing          stipulation does [***27] not override the pre-existing
Arie to reform the corporate ownership structure in TPR       contractual right of Trump Group to purchase the
and TRI, including allowing him to retain his voting rights   invalidly transferred shares, when it was Arie then in
in all 3,000 shares of TRI stock, constitutes a collateral    control of TPR who caused TPR to breach the TRI
attack on the Delaware courts' determinations, whereby        stockholders agreement.
they unequivocably [***25] ruled, inter alia, that he has
no right to vote any of the shares because the                3. Constructive trust, unjust enrichment and rescission
irrevocable voting proxies held by him pursuant to the        (second and fourth causes of action)
2004 Transfers are invalid. (Glenclova Investments Co.
                                                              The elements of a cause of action for a constructive
v Trans-Resources, Inc., et al., 874 F Supp 2d 292,
                                                              trust are: "(1) a confidential or fiduciary relation; (2) a
2012 WL 2196670, at *5). It also noted that Arie's
                                                              promise, express or implied; (3) a transfer made in
federal counterclaims, which are substantially similar to
                                                              reliance on that promise; and (4) unjust enrichment."
those advanced here, including the reformation claim,
                                                              (Wachovia Sec., LLC v Joseph, 56 AD3d 269, 271, 866
are directed against 13 counterclaiming defendants
                                                              N.Y.S.2d 651 [1st Dept 2008]). Arie asserts that New
including Dalia, even though 12 of them were not parties
                                                              York courts frequently impose constructive trusts with
to the divorce stipulation, and "the majority of the
                                                              "sufficient flexibility" to prevent enrichment and that the
counterclaims do not name Dalia at all." (874 F. Supp.
                                                              "constructive trust doctrine is not rigidly limited." (Arie's
2d 292 WL at *17). Moreover, the Southern District
                                                              Opposition Brief, at 20).
observed that: even though Arie is the party who made
false representations in the [Divorce] Stipulation of         Arie alleges that Trump Group is not a bona fide
Settlement, his reformation claim does not seek to right      purchaser, and that a constructive trust should be
that wrong. Instead, he wants to change the terms of the      imposed in his favor with respect to all 3,000 shares of
[Stipulation] in a manner designed to undo the Delaware       TRI stock that reverted to TPR because Trump Group,
Chancery Court's finding of liability against him, thereby    as well as Sagi, TPR's current president, owe fiduciary
allowing him to avoid the consequences of his own             and contractual duties to Arie and the Orly Trust. (Id. at
breach of the 2001 [TRI] Stockholders Agreement -             23). According to Trump Group, however, it had neither
Trump Group's right to purchase those invalidly               a confidential nor [***28] fiduciary relationship with Arie
transferred shares. (874 F. Supp. 2d 292, WL at *17).         and/or the Orly Trust.
Consequently, Arie is collaterally [***26] estopped from
seeking a declaratory judgment to reform the divorce          Courts have held that "a person wrongfully acquiring
stipulation, at least as asserted against Trump Group,        property can be treated as a constructive trustee
as it is "little more than a collateral attack on the         notwithstanding the lack of a fiduciary relationship."
Delaware Supreme Court ruling," and as Trump Group            (See eg In re Koreag, Controle et Revision S.A. v Refco
is not a party to the divorce stipulation. Although Arie      F/X Assoc., 961 F2d 341, 353 [2d Cir 1992]), citing
maintains that Trump Group is a necessary party               Simonds v Simonds, 45 NY2d 233, 242, 380 N.E.2d
because it holds the 3,000 TRI shares needed to               189, 408 N.Y.S.2d 359 [1978]). Whether Trump Group
implement the reformation, the remedy of reformation or       was a bona fide purchaser or whether it owed a
rescission is unavailable against a nonparty to a             confidential or fiduciary relationship need not be decided
contract. (Baranek v Baranek, 54 AD3d 789, 790, 864           for purposes of addressing Arie's claim for a
N.Y.S.2d 94 [2d Dept 2008]).                                  constructive trust.

And, as Trump Group was not a party to the divorce            In an earlier decision in this action dated January 28,
stipulation, Arie's and Dalie's alleged "mutual mistake" in   2012 (motion sequence numbers 004 and 005), the
effecting the 2004 Transfers is immaterial and may not        previously assigned justice denied plaintiffs' request for
be used as a defense in Arie's dispute with Trump             an order enjoining defendants from taking certain
Group. Moreover, Arie seeks to undo the Delaware              actions, including any act to sell or transfer the Arie and
courts' adverse findings against him and Trump Group's        Orly Trust Shares pending a final adjudication of
right to buy the "invalidly transferred shares,"              beneficial interest, finding that an injunction would
             Case 1:19-cv-05641-VSB Document 45-2 Filed 03/30/20 Page 10 of 17
                                                                             Page 9 of 16
   38 Misc. 3d 1213(A), *1213(A); 966 N.Y.S.2d 346, **346; 2013 N.Y. Misc. LEXIS 185, ***28; 2013 NY Slip Op
                                                50091(U), ****10
interfere with TRI's management in which Trump Group           Trust Shares or the side letter agreement, nor does it
holds majority control, that plaintiffs have alternative       compare the per share price difference. Moreover,
remedies even if they obtain a final judicial                  Trump Group's contention that the claim for unjust
determination of beneficial interest, and that requiring       enrichment requires a fiduciary or confidential
Trump Group and TPR to comply with the court's order            [***31] relationship, and must be pleaded with
 [***29] in giving 10 business days' notice to plaintiffs of   specificity, is not supported by the opinions it cites in its
a proposed future transaction, except with respect to          moving papers. Rather, a fiduciary or confidential
share dilution, is sufficient to maintain the status quo.      relation is an element of a constructive trust claim.
(Genger v Genger, Dec. 28, 2011 [Sup Ct, NY County]).          (Supra, at 16-17). Consequently, Arie has sufficiently
                                                               alleged, for the purpose of CPLR 3211(a)(7), a claim for
The same considerations render unnecessary Arie's              unjust enrichment.
claim for a constructive trust as, inter alia, the notice
requirement affords plaintiffs a sufficient opportunity to     Rescission is a part of the fourth cause of action. As
seek judicial relief in the event that defendants propose      Trump Group was not a party to the divorce stipulation,
to enter into a transaction that may adversely affect          and for the reasons fully discussed above in connection
plaintiffs' asserted interest in the Arie Shares and the       with the dismissal of the reformation claim (supra, at 16-
Orly Trust Shares.                                             18), rescission does not lie against Trump Group.

In order to plead a cause of action for unjust enrichment      4. Permanent injunction (fifth cause of action) and
adequately, a plaintiff must allege "that (1) the other        preliminary injunction (tenth cause of action)
party was enriched, (2) at that party's expense, and (3)
                                                               Plaintiffs seek to preliminarily and permanently enjoin
that it is against equity and good conscience to permit
                                                               Trump Group from transferring, selling, pledging,
the other party to retain what is sought to be recovered."
                                                               assigning, diluting, voting or otherwise disposing of all
(Georgia Malone, Inc. v Rieder, 19 NY3d 511, 515, 973
                                                               3,000 shares of TRI stock that reverted to TPR as a
N.E.2d 743, 950 N.Y.S.2d 333 [2012], citing Mandarin
                                                               result of the Delaware court rulings. The reasons set
Trading Ltd. v Wildenstein, 16 NY3d 173, 182, 944
                                                               forth above for dismissing the constructive trust claim
N.E.2d 1104, 919 N.Y.S.2d 465 [2011]).
                                                               (supra, at 16-18) apply equally here. In addition, the
In his complaint, Arie alleges, inter alia, that: (1)          Delaware courts held that Arie and the Orly Trust are
TPR/Sagi had no authority to sell the 3,000 TRI shares         not the record owners of any TRI shares, and that no
to Trump Group when the Delaware courts had                    TRI [***32] shares owned by Trump Group or owned of
determined that the 2004 [****11] Transfers were void          record by TPR are subject to any proxy of any kind in
ab initio as the shares [***30] then reverted to TPR           favor of Arie. (Final Order, ¶¶ 7-10). Thus, granting the
subject to Arie's interest by virtue of the divorce            requested injunctive relief in plaintiffs' favor to enjoin
stipulation; (2) the purchase price paid by Trump Group        Trump Group and TPR from exercising their respective
for the 3,000 TRI shares under the purchase agreement          voting rights in the TRI shares would constitute a
for the Sagi Trust Shares and the side letter agreement        collateral attack on the court rulings.
for the Arie Shares and Orly Trust Shares was a fraction
of the value of such shares; and (3) Trump Group was
not a bona fide purchaser and would be unjustly                5. Breach of fiduciary duty, conspiracy, and aiding and
enriched if allowed to benefit from TPR's sale of the TRI      abetting breach of fiduciary duty (third cause of action)
shares.
                                                               The elements of a cause of action for a breach of
Trump Group does not specifically deny that the per            fiduciary duty are: "the existence of a fiduciary
share price paid for the Arie and the Orly Trust Shares        relationship . . . misconduct by the defendant, and . . .
was significantly lower than that for the Sagi Trust           damages . . . caused by the defendant's misconduct."
Shares, and its assertion that the Delaware courts have        (Rut v Young Adult Inst., Inc., 74 AD3d 776, 777, 901
held that it was "entitled to buy TPR's TRI shares at          N.Y.S.2d 715 [2d Dept 2010]). Arie alleges, inter alia,
2004 values, which were far less than the $26 million          that: (1) upon becoming the majority shareholder of TRI
Trump Group paid TPR just for the Sagi Trust Shares"           in 2008 after purchasing the Sagi Trust Shares from
does not defeat a claim of unjust enrichment because           TPR, Trump Group owed a fiduciary duty to him and the
that portion of the Chancery Court's opinion does not          Orly Trust as the "known beneficial owners" of the Arie
address the purchase price for the Arie Shares and Orly        Shares and Orly Trust Shares in TRI; and (2) as a
                                                               majority shareholder, Trump Group breached its
             Case 1:19-cv-05641-VSB Document 45-2 Filed 03/30/20 Page 11 of Page
                                                                            17 10 of 16
   38 Misc. 3d 1213(A), *1213(A); 966 N.Y.S.2d 346, **346; 2013 N.Y. Misc. LEXIS 185, ***32; 2013 NY Slip Op
                                                50091(U), ****11
fiduciary duty by purchasing the Arie Shares and the            breach of their fiduciary duty. To state a claim of aiding
Orly Trust Shares at a significant discount, thereby            and abetting a breach of fiduciary duty, the complaint
advancing [***33] its scheme to squeeze Arie out of             must contain facts to support "a fiduciary duty owed to
TRI. (Complaint, ¶¶ 209-214). [****12]                          plaintiff . . . a breach of that duty, and [the] defendant's
                                                                substantial assistance in effecting the breach,"' which
Although Trump Group does not deny that it became a             resulted in damages. (Monaghan v Ford Motor Co., 71
majority shareholder of TRI after it purchased the Sagi         AD3d 848, 850, 897 N.Y.S.2d 482 [2d Dept 2010]).
Trust Shares in 2008 and that as a majority shareholder,        While an entity such as TPR owes no fiduciary duty to
it owed a fiduciary duty to TRI minority shareholders           its shareholders under New York and Delaware laws, as
(Richbell Info. Servs., 309 AD2d at 300 ["(a) majority          argued by Trump Group, the complaint is replete with
shareholder in a close corporation is in a fiduciary            allegations that Sagi, as TPR's president, breached
relationship with the minority"]), it denies knowing that       fiduciary duties he owed to Arie, as well as other
plaintiffs were beneficial owners of any TRI shares, and        allegations that the 2008 purchase agreement and the
thus could owe them no fiduciary duty.                          side letter agreement constituted a $26.7 million bribe
                                                                offered by Trump Group to Sagi, to betray and rob his
Even assuming that Trump Group was unaware that
                                                                father and sister of their interests in the relevant TRI
plaintiffs were beneficial owners in 2008 when it entered
                                                                shares, and to squeeze them out of TRI at
into the side letter agreement to buy the Arie Shares
                                                                unconscionably low prices. (Complaint, ¶¶ 123, 135).
and the Orly Trust Shares, it became aware of it by
2011 when it exercised its option to buy Arie's and the         The complaint thus contains sufficient factual allegations
Orly Trust's shares, as since at least 2008, they               supporting a claim that Sagi breached his fiduciary duty
asserted beneficial ownership in the shares, even if it         to Arie (infra, at 27-28), as does the claim that Trump
had not yet been judicially determined.                         Group aided and abetted Sagi in breaching it. Moreover,
                                                                "actual knowledge" [***36] of the alleged wrongdoing
Trump Group also denies owing any duty because when
                                                                "need only be pleaded generally . . . particularly at the
it executed the side letter agreement it was not a
                                                                pre-discovery stage." (Oster v Kirschner, 77 AD3d 51,
majority shareholder, and that, even assuming it owed a
                                                                55, 905 N.Y.S.2d 69 [1st Dept 2010]). [****13]
fiduciary duty, the sole duty was to refrain from using its
majority power to oppress [***34] the minority, and Arie        However, the complaint is not only bereft of an explicit
does not allege that TPR, the minority shareholder, was         and independent allegation of conspiracy, but such a
oppressed.                                                      cause of action does not exist, as it is well settled that "a
                                                                mere conspiracy to commit a [tort] is never of itself a
Here, the fiduciary duty arose in 2008 after the Sagi
                                                                cause of action," even though allegations of a
Trust Shares were purchased, and the allegation is that
                                                                conspiracy are permitted to connect defendants with an
the duty was breached in 2011 when Trump Group
                                                                otherwise actionable tort. (See Alexander & Alexander v
bought the Arie Shares and the Orly Trust Shares at a
                                                                Fritzen, 68 NY2d 968, 969, 503 N.E.2d 102, 510
deep discount with the intent of removing plaintiffs, who
                                                                N.Y.S.2d 546 [1986]).
have claimed, at least indirectly, to be putative minority
shareholders of TRI through their interest in TPR, after        6. Tortious interference with contract (eighth cause of
the Delaware courts ruled that the 2004 Transfers were          action)
void and the transferred Arie Shares and Orly Trust
Shares reverted to TPR. In any event, "whether such             The elements of a cause of action for tortious
[fiduciary] obligation exists is necessarily fact-specific to   interference of contract are: "(1) the existence of a valid
the particular case," and it would be premature to              contract between the plaintiff and a third party, (2) the
dismiss the claim before discovery is undertaken to             defendant's knowledge of that contract, (3) the
ascertain the facts. (Wiener v. Lazard Freres & Co.., 2         defendant's intentional procurement of the third party's
241 AD2d 114, 122, 672 N.Y.S.2d 8 [1st Dept 1998]).             breach of that contract, and (4) damages." (Chung v
Consequently, for all of these reasons and for purposes         Wang, 79 AD3d 693, 694, 912 N.Y.S.2d 647 [2d Dept
of CPLR 3211 (a)(7), the complaint adequately states a          2010]).
claim for breach of fiduciary duty against Trump Group.
                                                                The complaint contains allegations that Trump Group
It is also alleged, in addition to the direct breach of         interfered with several contracts, including the divorce
fiduciary duty, that Trump Group conspired with other           stipulation, the 2004 Transfer documents between Arie
defendants, and aided and abetted them [***35] in the           and TPR, and the 2004 voting trust [***37] agreements
              Case 1:19-cv-05641-VSB Document 45-2 Filed 03/30/20 Page 12 of Page
                                                                             17 11 of 16
   38 Misc. 3d 1213(A), *1213(A); 966 N.Y.S.2d 346, **346; 2013 N.Y. Misc. LEXIS 185, ***37; 2013 NY Slip Op
                                                50091(U), ****13
between Arie and the Orly and Sagi Trusts. However,              (first cause of action); constructive trust (second cause
absent any allegation in the complaint that Dalia                of action); breach of fiduciary duty, conspiracy and
breached the divorce stipulation and the related                 aiding and abetting in the breach of fiduciary duty (third
documentation, there can be no finding that Trump                cause of [****14] action); unjust enrichment and
Group tortiously interfered with the divorce stipulation         rescission (fourth cause of action); breach of contract
and the related documentation.                                   (sixth and seventh causes of action); aiding and abetting
                                                                 tortious interference with contract (ninth cause of
Although the Delaware courts held that the 2004                  action); as well as preliminary and permanent
Transfers are void, Arie argues that the Delaware                injunctions (fifth and tenth causes of action). These
Chancery Court held that the 2004 Transfers are                  defendants seek the dismissal of all of these causes of
unenforceable, whereas the 2004 Transfer documents               action as asserted against each of them. They also
and the 2004 voting trust agreements are void. (Arie's           contend that this court lacks jurisdiction over the Sagi
Opposition Brief, at 32). He also maintains, however,            Trust, but they do not refute the assertion that the Sagi
that "[on] July 23, 2010, the Delaware Chancery Court            Trust is a New York trust and that its beneficiary resides
issued a lengthy written decision which held that the            in New York.
2004 transfers of TPR's TRI shares to Arie, the Sagi
Trust and the Orly Trust pursuant to the Divorce Decree          1. Declaratory judgment for reformation (first cause of
were void . . . ." (Id. at 9). Arie then asks that instead of    action)
considering the illegal contract void in toto, the illegal
                                                                 It cannot be disputed that TPR, Sagi Trust, Sagi, and
provision be severed, thereby permitting the validation
                                                                 Fang are not parties to the divorce stipulation. Yet, Arie
of the balance of the agreement. (Id. at 33). In his view,
                                                                 argues in opposition to these defendants' motions to
because the 2004 Transfer documents and voting trust
                                                                 dismiss that, because reformation of the divorce
agreements contained "valid and binding provisions"
                                                                 stipulation requires these defendants' participation,
that required Sagi and TPR to take "all
                                                                  [***40] they are "necessary parties" to the reformation
 [***38] necessary actions . . . to complete or perfect the
                                                                 process and that complete relief cannot be obtained in
transactions     contemplated        hereby,"   a     tortious
                                                                 their absence. (Arie's Opposition Brief, at 9-10). The
interference claim may be alleged against Trump Group
                                                                 reasons set forth above, in connection with Trump
for causing the other defendants to breach these
                                                                 Group's motion to dismiss the declaratory judgment for
contractual provisions. (Id.).
                                                                 reformation against it (supra, at 14-16), apply equally to
Trump Group, however, rightly maintains that "because            the instant claim against these defendants.
the 2001 Stockholders Agreement prohibited any                   2. Constructive trust, unjust enrichment and rescission
transfers to the Trusts, any purported obligations on the        (second and fourth causes of action)
part of TPR and Sagi to cooperate with such improper
transfers cannot be enforced and cannot give rise to an          The cause of action for a constructive trust claim against
interference claim [against Trump Group.]" (Trump                TPR, Sagi, the Sagi Trust and Fang fails for the same
Group's Reply Brief, at 19). And, as Arie failed to              reasons set forth above in connection with dismissal of
provide notice to Trump Group with respect to TPR's              that cause of action against Trump Group. (Supra, at
transfer of the Arie Shares to himself, which notice was         16-18). More specifically, as TPR and Sagi are required
required by the stockholders agreement even though he            to give 10 days' notice to plaintiffs of a proposed
was a permitted transferee, the transfer of the Arie             transaction (except share dilution) involving the Arie and
Shares was also void, as determined by the Delaware              Orly Trust Shares (Genger v Genger, Dec. 28, 2011
court.                                                           [Sup Ct, NY County]), such notice is sufficient to afford
                                                                 them an opportunity to seek any necessary judicial
B. Motion of TPR and Sagi Trust to dismiss (motion
                                                                 relief.
sequence number 010), motion of Rochelle Fang,
individually and as trustee of Sagi Trust to dismiss             Arie argues that allowing TPR to retain any benefit
(motion sequence number 009), and motion of Sagi to              arising from its record ownership of the TRI shares that
dismiss (motion sequence number 007)                             reverted to it as a result of invalidation of the 2004
                                                                 Transfers     constitutes   unjust    [***41] enrichment
The complaint contains various causes of action against
                                                                 because TPR had divested itself of such TRI shares "in
TPR, Sagi Trust, Sagi and Rochelle [***39] Fang
                                                                 consideration for and as a condition of Arie giving up his
(Fang), trustee of the Sagi Trust, including: a
                                                                 51 percent ownership interest in TRI." (Arie's Opposition
declaratory judgment to reform the divorce stipulation
             Case 1:19-cv-05641-VSB Document 45-2 Filed 03/30/20 Page 13 of Page
                                                                            17 12 of 16
  38 Misc. 3d 1213(A), *1213(A); 966 N.Y.S.2d 346, **346; 2013 N.Y. Misc. LEXIS 185, ***41; 2013 NY Slip Op
                                               50091(U), ****14
Brief, at 10-12). However, it was Arie who had control of     cause of action for unjust enrichment is not viable.
TPR before the 2004 Transfers and it was he who               (Sash Affirmation in Support of [Sagi] Motion to Dismiss,
caused TPR to enter into the 2004 Transfers, which            ¶ 12). However, Arie, Orly and/or the Orly Trust were
were invalidated by the Delaware courts.                      not parties to the 2008 side letter agreement and thus
                                                              they have no standing to assert a breach of contract
However, to the extent that Arie alleges in the complaint     claim. Moreover, the side letter agreement was
that TPR entered into the 2008 side letter agreement          executed by Trump Group and TPR, by Sagi, and he
with Trump Group to sell the Arie Shares and the Orly         knew or should have known that Arie and Orly have
Trust Shares at a discount and that TPR benefited from        asserted beneficial interest claims in the Arie Shares
the transaction at his expense and that of Orly and the       and Orly Trust Shares since at least 2008, but he
Orly Trust, there exists a viable claim of unjust             nonetheless caused TPR to sell the Shares in 2011 at
enrichment, which the Chancery Court apparently               an allegedly heavily discounted price. Indeed, Arie
noticed when it observed that "it may be that [Arie]          asserts that TPR is controlled by Sagi, and that Sagi,
Genger and Orly Genger have claims against TPR and            inter alia, breached his fiduciary duties and was unjustly
Sagi Genger over how the price paid by Trump Group            enriched. In light of the foregoing, and given the position
for the Arie and Orly Shares was allocated . . . If those     of the Delaware Chancery [***44] Court on the issue
transferees [i.e., Arie and the Orly Trust] have any beef     (supra, at 25-26), the unjust enrichment claim against
with TPR or Sagi Genger, the transferees are free to file     Sagi is viable.
suit against them." (TR Investors, LLC v Genger, 2010
Del. Ch. LEXIS 170, 2010 WL 3279385, *3 [Del. Ch. Ct.         As TPR, Sagi, the Sagi Trust and Fang were not parties
2010]).                                                       to the divorce stipulation, however, the cause of action
                                                              seeking rescission has no factual or legal basis. (Supra,
Arie also argues that an inference [***42] must be            at 19).
drawn that "Fang benefited at Arie's expense from her
involvement in the conspiracy designed to squeeze             3. Breach of fiduciary duty, conspiracy and aiding and
[him] out of TRI [and] her central role and complicity in     abetting breach (third cause of action)
accepting the $26.7 million bribe paid to the Sagi Trust
                                                              Arie fails to set forth any statutory or decisional law for
by Trump Group for the purported sale of the Sagi Trust
                                                              the proposition that a corporation, such as TPR, takes
TRI shares." (Arie's Opposition Brief, at 12). He fails to
                                                              on or otherwise assumes the fiduciary duties of its
allege, however, with any particularity, that Fang,
                                                              directors and officers such as Sagi, to its purported
individually or in her capacity as trustee of the [****15]
                                                              shareholders, such as Arie and the Orly Trust. Indeed, a
Sagi Trust, was unjustly enriched, and at oral argument,
                                                              corporation owes no fiduciary duties to its shareholders.
Arie's counsel stated, in relevant part that the "claim is
                                                              (See Gates v Bea Assoc., Inc., 1990 U.S. Dist. LEXIS
for aiding and abetting. For some reason [Fang] was
                                                              15299, 1990 WL 180137, *6 [SD NY 1990] [to permit
brought back for a very short period of time . . . to
                                                              aiding and abetting claim against corporation would
execute the 2008 Stockholders [sic] Agreement, and we
                                                              "completely undermine and negate the rule that a
have alleged that they aided and abetted each other . . .
                                                              corporation does not have fiduciary duties to its
and that [Fang] was the alter ego and co-agent of Sagi
                                                              shareholders."]).
in his breaches of fiduciary duty. That is why she's in the
case." (Hearing Transcript, March 13, 2012, at 139).          The breach of fiduciary claim against the Sagi Trust and
Thus, the claim against Fang is based on her aiding and       Fang is based, according to Arie, on their obligation,
abetting Sagi in his breach of fiduciary duty, rather than    individually and as trustee under the divorce stipulation
on the allegation that she was unjust enriched, either        and the 2004 Transaction documents, to ensure that
individually or as trustee for the Sagi Trust. Moreover,      Arie would maintain voting control over the [***45] Sagi
Arie does not explain in either [***43] the complaint or      Trust Shares for the duration of his life. (Arie's
his Opposition Brief how the Sagi Trust itself was            Opposition Brief, at 17). However, the voting trust
unjustly enriched, and Arie failed in the Delaware court      agreements and the proxies held by Arie with respect to
proceedings to mount a successful challenge to Trump          the Sagi Trust and Orly Trust Shares as well as the Arie
Group's purchase of the Sagi Trust Shares.                    Shares were invalidated by the Delaware courts, due to
                                                              Arie's breach or violation of the stockholders agreement.
Sagi contends that as unjust enrichment constitutes a
"quasi-contract claim" and as there are "written              Arie also alleges that the Sagi Trust and Fang aided and
contracts dealing with the same subject matter," the          abetted Sagi and Trump Group in breaching the
             Case 1:19-cv-05641-VSB Document 45-2 Filed 03/30/20 Page 14 of Page
                                                                            17 13 of 16
  38 Misc. 3d 1213(A), *1213(A); 966 N.Y.S.2d 346, **346; 2013 N.Y. Misc. LEXIS 185, ***45; 2013 NY Slip Op
                                               50091(U), ****15
respective fiduciary duties they owed to him. As the          Agreement by executing the 2008 Stock Purchase and
Delaware courts upheld the sale of the Sagi Trust             Side Letter Agreements and purporting to sell the TRI
Shares to Trump Group, and absent any allegation that         shares to Trump Group in disregard of Arie's beneficial
the Sagi Trust and [****16] Fang owe Arie a fiduciary         and voting rights, thereby failing to effectuate the
duty with respect to the Arie Shares and the Orly Trust       express intent of the parties to the 2004 Transaction
Shares, the Sagi Trust and Fang could not have aided          Documents and the [divorce stipulation.]" (Arie's
and abetted Trump Group or Sagi in breaching their            Opposition Brief, at 22). As discussed supra, at 25, Arie
fiduciary duties in such a transaction. Similarly, the        brought about his own loss of voting rights in the TRI
complaint does not set forth facts as to why Orly can         shares, in spite of the voting trust agreements and the
assert a breach of fiduciary duty claim against Fang,         irrevocable proxies held by him, by causing TPR to
inasmuch as Orly does not allege that she is also a           enter into the 2004 Transfers without obtaining the
beneficiary of the Sagi Trust which Fang served as the        required consent, as a result of which the Delaware
trustee.                                                      courts      found      the    proxies     unenforceable.
                                                               [***48] Moreover, Arie was not a party to the 2008 side
Sagi conclusorily denies owing a fiduciary duty to Arie,      letter agreements which allegedly sought to deprive Arie
just as TPR owes no fiduciary duty to Arie. However, the      and Orly of the asserted claims of beneficial interests in
complaint [***46] is replete with allegations of a            the Arie and Orly Trust Shares when such shares
fiduciary duty owed to Arie by Sagi, individually and as a    reverted to TRP, albeit such interests have not been
TPR officer, which was breached by Sagi in causing            judicially determined, and thus has no standing to assert
TPR to enter into the stock purchase and side letter          a breach of contract claim as to these agreements.
agreements, when he used his position as president of
TPR and caused TPR to sell the Arie and Orly Trust            Further, the breach of contract    claim in the seventh
Shares to Trump Group at a fraction of their fair market      cause of action against the Sagi   Trust is not viable for
value. And, Sagi does not dispute that a director or          the same reason that the breach    of fiduciary duty claim
officer of a corporation owes fiduciary duties to the         against the Sagi Trust is not,     as discussed above.
corporation and its shareholders. Indeed, the Southern        (Supra, at 27).
District observed that, even if Arie's reformation
counterclaim constitutes a basis for abstaining from          Arie also observes that defendants "conveniently ignore
exercising jurisdiction, certain of his other counterclaims   the fact that the Delaware Courts made no
do not compel abstention, "particularly the claims for        determinations as to the validity of the Back-Up Voting
breach of fiduciary duty against Sagi and others              Trust Agreements, the express intent of which was to
(premised on Sagi's implementation of the 2008 side           ensure that Arie would maintain voting control . . . in the
letter agreements on behalf of TPR) . . . ." (Glenclova       event the [****17] irrevocable proxies were determined
Investments Co. v Trans-Resources, Inc., et al., 874 F.       to be invalid." (Arie's Opposition Brief, at 23). Having
Supp. 2d 292, 2012 WL 2196670, at *17 [SDNY 2012]).           failed to raise this claim or issue in Delaware, the
The aiding and abetting breach of fiduciary duty claim        argument is precluded, and in any event, does not apply
against Sagi also survives Sagi's motion to dismiss, as       as to Orly as any voting right under the back-up voting
discussed above relating to the survival of the breach of     trust agreements was held only by Arie. In the Delaware
fiduciary duty claim against [***47] Trump Group              proceedings, [***49] voting right was clearly an
(supra, at 20-22), and it is alleged that Sagi assisted or    important issue for Arie. Thus, his belated attempt to
aided and abetted Trump Group in the breach of such           raise it now is untenable and a waste of judicial
duty.                                                         resources. (Olawoyin v 520 W. 43rd St. Partners, LLC,
                                                              34 Misc 3d 130 [A], 946 N.Y.S.2d 67, 2011 NY Slip Op
4. Breach of contract against TPR and Sagi Trust (sixth       52328 [U], *1 [App Term, 1st Dept 2011] [plaintiff's claim
and seventh causes of action)                                 "properly dismissed under familiar principles of res
                                                              judicata, since the claim could have been litigated in the
To state a claim for breach of contract, the complaint
                                                              prior . . . proceeding between the parties"]; see also
must allege the existence of a contract, plaintiff's
                                                              Landau, P.C. v LaRossa, Mitchell & Ross, 11 NY3d 8,
performance,    defendant's   nonperformance,     and
                                                              12-13, 892 N.E.2d 380, 862 N.Y.S.2d 316 [2008] ["once
resulting damages. (Elisa Dreier Reporting Corp. v
                                                              a claim is brought to a final conclusion, all other claims
Global NAPS Networks, Inc., 84 AD3d 122, 127, 921
                                                              arising out of the same transaction or series of
N.Y.S.2d 329 [2d Dept 2011]).
                                                              transactions are barred, even if based upon different
Arie alleges that "TPR breached the 2004 Transfer             theories or if seeking a different remedy."]).
             Case 1:19-cv-05641-VSB Document 45-2 Filed 03/30/20 Page 15 of Page
                                                                            17 14 of 16
   38 Misc. 3d 1213(A), *1213(A); 966 N.Y.S.2d 346, **346; 2013 N.Y. Misc. LEXIS 185, ***49; 2013 NY Slip Op
                                                50091(U), ****17
                                                               1. Declaratory judgment for reformation (first cause of
5. Aiding and abetting tortious interference with contract     action)
(ninth cause of action)
                                                               According to Arie, the reformation claim is based on: (1)
In the complaint, Arie alleges that Sagi, Fang and the         the right set forth in the divorce stipulation entitling him
Sagi Trust "each had knowledge of [Trump Group's]              to seek reformation when the 2004 Transfers were
tortious interference with the 2004 TPR Transaction            voided by the Delaware courts; and (2) mutual mistake
Agreement and the [divorce stipulation]" as well as "the       in that both he and Dalia reasonably believed that the
2004 Voting Trust Agreements," and that each had                [****18] 2004 Transfers were valid when they signed
aided and abetted, and provided substantial assistance         the divorce stipulation.
to Trump Group in committing tortious acts. (Complaint,
¶¶ 253-256). As [***50] the tortious interference of           Dalia argues that the reformation claim must be
contract claim against Trump Group (eighth cause of            dismissed because: (1) the relevant provision in the
action) is legally insufficient (supra, at 22-24), so too is   divorce stipulation was not triggered by the Delaware
the aiding and abetting claim against Sagi, Fang and the       court which held only that Arie failed to give notice or
Sagi Trust as they cannot have aided and abetted               seek consent of the other shareholders, [***52] such as
Trump Group in committing a tort that could not have           the Trump Group, for the 2004 Transfers and did not
been committed. Moreover, no liability for tortious            hold that the provision was void or unenforceable; (2)
interference generally attaches when the defendant is a        Arie is barred from altering the economics of the divorce
party to the subject contract (UBS Sec. L.L.C. v               stipulation because the $3.85 million 2007-2008
Highland Capital Mgt., L.P., 86 AD3d 469, 476-477, 927         arbitration award in favor of Dalia effected a final
N.Y.S.2d 59 [1st Dept 2011]), and Arie offers no               resolution and conclusion of all disputes thereunder;
proposition of law to the contrary.                            and (3) there was no mutual mistake because Arie knew
                                                               that the consent of other shareholders was required for
In addition, Arie contends that the Sagi Trust "aided and      the 2004 Transfers.
abetted Trump Group's tortious interference with the
Back-Up Voting Trust Agreement between Arie and the            Although the Delaware courts' ruling voiding the 2004
Orly Trusts." (Arie's Opposition Brief, at 24). However,       Transfers arguably gives rise to a claim for contractual
as discussed supra, at 30, any claim made by Arie with         reformation, the scope of the reformation sought is
respect to the back-up voting trust agreement is res           precluded because Arie seeks, inter alia, full control of
judicata, and the allegation that the Sagi Trust aided         all 3,000 shares of TRI stock and the voting rights
and abetted Trump Group in violating the agreement             related thereto, and the Delaware courts ruled that
has no legal basis as the agreement is longer legally          Trump Group outright owns 67.7 percent of all TRI
enforceable.                                                   shares, including the 1,100 Sagi Trust Shares, and that
                                                               TPR is the record owner and has voting rights as to
6. Preliminary and permanent injunctions (fifth and tenth      those TRI shares that are not currently owned by Trump
causes of action)                                              Group. Thus, the requested reformation constitutes an
                                                               impermissible collateral attack on the Delaware court's
For the reasons set forth in conjunction with [***51] the
                                                               decisions, which are entitled to full faith and credit.
dismissal of the fifth and tenth causes of action against
                                                               Moreover, as observed by the Southern District,
Trump Group (supra, at 19-20), these causes of action
                                                                [***53] instead of seeking to right the wrong he had
against TPR, Sagi, Fang and the Sagi Trust are also not
                                                               committed with respect to the divorce stipulation, Arie
viable.
                                                               seeks a declaratory judgment to undo the Delaware
                                                               rulings and avoid the consequences of his own breach
                                                               of the TRI stockholders agreement. (Supra, at 15-16).
C. Motion of Dalia Genger to dismiss (motion sequence
                                                               Thus, any right to reformation Arie might have had
number 006)
                                                               pursuant to the divorce stipulation is vitiated by the
In his complaint, Arie asserts causes of action against        Delaware court rulings and by his own acts.
Dalia for a declaratory judgment to reform the divorce
                                                               As Arie's claim is brought after the 2004 Transfers were
stipulation (first cause of action), constructive trust
                                                               invalidated by the Delaware courts in 2010, it could not
(second cause of action), unjust enrichment and
                                                               have been raised before or during the conclusion of the
rescission (fourth cause of action), and permanent
                                                               arbitration proceedings in 2008. (See Indosuez Intl. Fin.
injunction (fifth cause of action).
             Case 1:19-cv-05641-VSB Document 45-2 Filed 03/30/20 Page 16 of Page
                                                                            17 15 of 16
   38 Misc. 3d 1213(A), *1213(A); 966 N.Y.S.2d 346, **346; 2013 N.Y. Misc. LEXIS 185, ***53; 2013 NY Slip Op
                                                50091(U), ****18
v National Reserve Bank, 304 AD2d 429, 430, 758                because (1) the 2004 Transfers were voided and the
N.Y.S.2d 308 [1st Dept 2003] [res judicata inapplicable        transferred shares reverted to TPR, and (2) if Dalia were
if claim arose after conclusion of prior action]). Thus, the   permitted to retain the 51 percent interest in TPR she
arbitration award has no impact on the instant                 received under the divorce stipulation while Arie was
reformation claim.                                             divested of his 14 percent interest in TRI and his right to
                                                               vote 52.25 percent of the TRI shares which he
In the alternative, Arie contends that the divorce             controlled prior to the voiding of those transfers, Dalia
stipulation may be equitably, as opposed to                    would be unjustly enriched at his expense. Thus, Dalia's
contractually, reformed due to a "mutual mistake."             alleged unjust enrichment stems from the voiding of the
Although he maintains that both he and Dalia                   2004 Transfers [***56] by the Delaware court. As the
"reasonably believed" that the 2004 Transfers were             voiding of the 2004 Transfers was due to Arie's own
valid, he was discredited by the Delaware courts, and          acts in causing TPR to violate the shareholders
Dalia denies it. Moreover, the Delaware Supreme Court          agreement, as found by the Chancery Court, Arie
specifically       [***54] stated       that      "[Arie's]    cannot complain that Dalia was unjustly enriched by it.
misrepresentation was false. In fact, the prior consent of     The same holds true for the cause of action for
Trump Group signatories to the Stockholders                    rescission.
Agreement . . . was required," and that "when [Arie]
effectuated the 2004 Transfers, [he] knew that neither         In addition, as unjust enrichment is an element required
[the Orly or the Sagi] Trust was a Permitted Transferee'       for the imposition of a constructive trust, and as Arie has
of the [TRI] shares under the Stockholders Agreement."         failed to show that Dalia was unjustly enriched, the
(Genger v TR Investors, LLC, 26 A3d 180, 184, 185              constructive trust cause of action cannot stand as a
[Del. Sup. Ct. 2011]). Therefore, crediting Arie's             matter of law. (Simonds v Simonds, 45 NY2d 233, 242,
unsubstantiated or conclusory allegation of a "mutual          380 N.E.2d 189, 408 N.Y.S.2d 359 [1978] [purpose of
mistake," would result in an improper end run around           constructive trust is to prevent unjust enrichment]).
the Delaware courts' determinations.                           Alternatively, the constructive trust claim fails because
                                                               the current facts do not warrant the relief requested, the
And, the Court of Appeals recently rebuffed a husband's        reasons for which are set forth above (supra, at 16-18)
attempt to reopen a divorce settlement based on alleged        in conjunction with Trump Group's motion to dismiss an
post-divorce changes in asset valuation. (Simkin v             identical claim against it.
Blank, 19 NY3d 46, 968 N.E.2d 459, 945 N.Y.S.2d 222
[2012]). There, the husband alleged that he and his wife       3. Permanent injunction (fifth cause of action)
were mutually mistaken about the value of an
                                                               Arie argues in opposition to Dalia's motion to dismiss
investment account as it had never actually existed due
                                                               that Dalia should be permanently enjoined from
to Bernard Madoff's Ponzi scheme. First, the Court
                                                               interfering with his asserted interest in the TRI shares
observed that "a claim predicated on mutual mistake
                                                               because his claims of reformation/ rescission,
must be pleaded [****19] with the requisite particularity
                                                               constructive trust and unjust enrichment will result
necessitated under CPLR 3016 (b) . . . [and] that the
                                                                [***57] in an unraveling of the 2004 Transaction
mutual mistake must exist at the time the contract is
                                                               documents and the divorce stipulation, and will likely
entered into [***55] and must be substantial," and that
                                                               result in Dalia holding interests in the TRI shares. Thus,
any court-ordered relief of reformation is reserved only
                                                               Arie argues that an injunction will prevent her from
for "exceptional situations." (Id. at 52). The Court,
                                                               interfering with his interests in those shares. (Arie's
moreover, analogized the circumstances with a dispute
                                                               Opposition Brief, at 20-21). Because all of the above
over marital assets that unexpectedly gained or lost
                                                               claims against Dalia have no merit, there is no basis for
value after the dissolution of the marriage. (Id. at 55).
                                                               granting injunctive relief.
Here, it is apparent that the value of TRI shares
increased subsequent to the execution of the divorce
stipulation and that Arie did not expect that the
                                                               D. Motion of Trump Group to supplement the record
economic scheme he had carefully devised under it
                                                               (motion sequence number 015)
would be invalidated by the court.
2. Constructive trust, unjust enrichment and rescission        The Trump Group's motion to supplement the record on
(second and fourth causes of action)                           its motion is denied as, in light of the above findings, the
                                                               documents it seeks to add are unnecessary.
Arie alleges that Dalia has been unjustly enriched
             Case 1:19-cv-05641-VSB Document 45-2 Filed 03/30/20 Page 17 of Page
                                                                            17 16 of 16
  38 Misc. 3d 1213(A), *1213(A); 966 N.Y.S.2d 346, **346; 2013 N.Y. Misc. LEXIS 185, ***57; 2013 NY Slip Op
                                               50091(U), ****19
                                                              Eddie Trump and Mark Hirsch (collectively, Trump
III. CONCLUSION                                               Group) seeking dismissal of all causes of action
                                                              asserted in the complaint against Trump Group is
Based on all of the foregoing, it is hereby                   granted to the extent of dismissing the first, second,
                                                              third (conspiracy only), fourth (rescission only), fifth,
ORDERED, that with respect to motion sequence
                                                              eighth and tenth causes of action, and is otherwise
number 006, the motion of defendant Dalia Genger
                                                              denied; and it is further
seeking dismissal of all causes of action asserted in the
complaint as against her is granted in all respects, and      ORDERED, that the conspiracy cause of action
the complaint is severed and dismissed as against said        asserted against any of the defendants as part of the
defendant with costs and disbursements as taxed by the        aiding and abetting causes of action sounding in tort is
Clerk of the Court, and the Clerk is directed to enter        dismissed; it is further
judgment accordingly; it is further [****20]
                                                              ORDERED, that defendants Glenclova Investment
ORDERED, that with respect to motion sequence                 Company, TR Investors, LLC, New TR Equity I, LLC,
number 007, the motion of defendant Sagi Genger               New TR Equity II, LLC, Jules Trump, Eddie Trump, and
 [***58] seeking dismissal of all causes of action            Mark Hirsch's motion for permission [***60] to
asserted in the complaint as against him is granted to        supplement the record is denied.
the extent of dismissing the first, second, fourth
(rescission only), fifth, ninth and tenth causes of action,   ENTER:
and is otherwise denied; it is further
                                                              Barbara Jaffe, JSC
ORDERED, that with respect to motion sequence
number 009, the motion of defendant Rochelle Fang,            DATED: January 3, 2013
individually and as trustee of the Sagi Genger 1993
                                                              New York, New York
Trust (the Sagi Trust), seeking dismissal of all causes of
action asserted in the complaint as against her is
granted in all respects, and the complaint is severed           End of Document
and dismissed as against said defendant with costs and
disbursements as taxed by the Clerk of the Court, and
the Clerk is directed to enter judgment accordingly; it is
further

ORDERED, that with respect to motion sequence
number 010, the motion of defendant TPR Investment
Associates (TPR) seeking dismissal of all causes of
action asserted in the complaint as against TPR is
granted to the extent of dismissing the first, second,
third, fourth (rescission only), fifth, sixth, and tenth
causes of action, and is otherwise denied; it is further

ORDERED, that with respect to the motion sequence
number 010, the motion of the Sagi Trust seeking
 [***59] dismissal of all causes of action asserted in the
complaint as against the Sagi Trust is granted in all
respects, and the complaint is severed and dismissed
as against said defendant with costs and disbursements
as taxed by the Clerk of the Court, and the Clerk is
directed to enter judgment accordingly; it is further

ORDERED, that with respect to motion sequence
number 011, the motion of defendants Glencova
Invesment Company, TR Investors, LLC, New TR
Equity I, LLC, New TR Equity II, LLC, Jules Trump,
